Citation Nr: 1513730	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Crohn's disease status, status post surgeries for intestinal blockages with multiple well-healed abdominal scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1980 to February 25, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hypertension and continued a 60 percent rating for service-connected Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars.  

In June 2014, the Veteran testified at a Central Office hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

The issue of service connection for hypertension, to include as secondary to service-connected Crohn's disease status, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran's Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, is manifested by constant abdominal pain, nausea, vomiting, diarrhea, weight loss, and frequent severe flare-ups.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a disability evaluation of 100 percent for the Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, are met for the entire period of appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7323 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for an increased rating for Crohn's disease to the highest rating possible, rated by analogy under the diagnostic criteria for ulcerative colitis, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Crohn's disease is evaluated by analogy under Diagnostic Code 7323, for ulcerative colitis.  A 60 percent rating is warranted for severe symptoms, with numerous attacks a year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or with serious complications as liver abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

This rating criteria is not successive; that is, the higher ratings are not cumulative.  Rather, the symptoms vary such that it is possible for a claimant to establish all the symptoms for a higher rating without meeting the criteria for a lower rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis:  Increased Rating for Crohn's Disease

The Veteran contends that her Crohn's disease has gotten worse.  She asserts that it limits her quality of life.  The Veteran states that she's had multiple surgeries due to the Crohn's disease, and that she has redness, numbness, and pain in the surgical scars.  She further states that she is nauseated on a daily basis, and is limited in what foods she can eat because certain foods cause flare-ups and extreme pain.  See the April 2010 statement; the March 2013 VA Form 9.

The Veteran has been treated for Crohn's disease at VA medical centers and private medical facilities; however, only VA treatment records pertain the period of the appeal.  In January 2010, the Veteran complained of chronic abdominal pain associated with diarrhea.  She stated that on a scale of 1 to 10, her pain was a 9.  The Veteran weighed 163 pounds and had a body mass index (BMI) of 26.4.  Her VA primary care physician opined that the pain was likely to a problem that could not be cured, given that it was presumptively a sequela of her multiple abdominal surgeries.  The Veteran was prescribed Vicodin.  In February 2010, the Veteran again reported that her pain was a 9 on a scale of 1 to 10, and requested a refill of the Vicodin.  In March 2010, the Veteran complained that her abdominal pain made it increasingly difficult to work, and reported that the Vicodin was not alleviating her pain.  A VA physician indicated that the local anesthetic/steroid injections would be unlikely to help the Veteran, and that her abdominal pain could be due to adhesions within the bowel.  In April 2010, the Veteran was evaluated for incontinence, and her VA doctor opined that she would be very unlikely to benefit from any surgical intervention.  In May 2010, a CT scan revealed the liver was, grossly, within normal limits.  In July 2010, the Veteran was still reporting persistent, dull, crampy abdominal pain that left her debilitated.  She stated that even with not working over the summer, her symptoms had not noticeably improved.  She reported her pain as an 8 out of 10, and that it was present independent of food intake.  The Veteran weighed 156.9 pounds, and her physician reported that she had diffuse tenderness to palpation with no rebound tenderness or guarding.  The physician further opined that the Veteran's abdominal pain was likely chronic and not a flare-up of the Crohn's disease because multiple colonoscopies were negative for any suggestion of inflammation (the most recent being earlier in 2010 by a private provider in Greeneville).

In August 2010, the Veteran was afforded a VA fee-basis examination (QTC) to determine the severity of her Crohn's disease.  The Veteran reported symptoms of constant pain, diarrhea, and weight loss (12 pounds in the last 4 months).  She also reported symptoms of nausea and vomiting.  The Veteran stated that she was unable to stand for long periods of time, could not lift, could not play sports, and was hindered in life activities.  The examiner reported that the Veteran weighed 156 pounds, and that she was well developed, well nourished, and in no acute distress.  Physical examination of the abdomen revealed tenderness to palpation, with no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, an ostomy, ventral hernia, ascites, splenomegaly, aortic aneurysm, or intestinal fistula.  The findings were lower quadrant and epigastric tenderness with no rebound or guarding.  Diagnostic (CBC) testing revealed a hemoglobin level of 13.8 g/dL and a hematocrit level of 40.8 percent.  The CBC also showed a red blood count (RBC) of 4.19 (normal is 4.20-5.80) and a mean corpuscular hemoglobin of 33.1 (normal is 27.0-33.0), which were abnormal but within insignificant deviation from normal.  The examiner stated that the Veteran's diagnosis of Crohn's disease status post surgeries for intestinal blockages with multiple well-healed abdominal scars was unchanged.  The examiner further stated that the Veteran's condition was active but did not cause anemia or malnutrition, and there were no effects on the Veteran's daily activity or usual occupation.  Regarding the Veteran's abdominal scars, the Veteran reported that her scars were not painful, and the examiner reported that there was no pain upon examination.  The examiner also indicated that neither scar showed skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, was disfiguring, or limited the Veteran's motion.  There was no limitation of function due to either scar.

In September 2010, the Veteran completed a VA pain inventory, stating that her pain was a 10 (on a scale of 1 to 10) at its worst in the past 24 hours, a 6 at its best in the past 24 hours, a 10 on average, and a 9.5 at the time of the survey.  The Veteran also stated that her prescription medications for pain helped relieve zero percent of her pain in the last 24 hours.  A September 2010 VA treatment record indicates that the Veteran's red blood cell count was 3.7 M/cmm in July 2009, which is the lowest number in the acceptable range of 3.7-5.3 M/cmm.  In December 2010, the Veteran reported that her pain was unchanged since her last appointment.  She was concerned that she lost weight, going from a size 10 to a size 6.

In February 2011, the Veteran reported no significant change in her ongoing abdominal pain, but felt she was functioning pretty well.  The Veteran completed another VA pain inventory, stating that her pain was a 9 (on a scale of 1 to 10) at its worst in the past 24 hours, an 8 at its best in the past 24 hours, a 7 on average , and an 8 at the time of the survey.  The Veteran also stated that her prescription medications for pain helped relieve 40 percent of her pain in the last 24 hours.  In April 2011, the Veteran reported no change in her abdominal pain; on exam, she had guarding in her abdomen.  In July 2011, the Veteran weighed 160 pounds, with a BMI of 25.1.  She reported abdominal pain that was a 6 out of 10.  Also in July 2011, the Veteran underwent a cystoscopy due to irrative voiding symptoms and urge incontinence. 

In January 2012, the Veteran reported that her pain was a 7 out of 10.  In February 2012, the Veteran weighed 154 pounds, with a BMI of 24.2.  The Veteran's treating physician indicated in February 2012 that her last VA colonoscopy in 2009 was negative for Crohn's disease, and that she likely had some anal fissures due to diarrhea.  In September 2012, the Veteran had another cystoscopy to examine her bladder.  

A VA treatment record from January 2013 indicates that the Veteran's only major health event in 2012 was a bladder lift due to an overactive bladder condition.  Another January 2013 VA treatment record indicates that the Veteran had a history of Crohn's disease and had several unremarkable endoscopies with negative pathology for inflammation.  Imaging and lab work also showed no signs of inflammation.  Multiple bowel surgeries related to adhesions and small bowel obstructions likely lead to chronic pain.  The Veteran reported pain that was a 9 out of 10.  In February 2013, a VA physician noted that the Veteran's case was very complicated and the documentation was very fragmented.  In March 2013, the Veteran weighed 150 pounds.  She reported that her pain was a 9 out of 10.

In September 2013 the Veteran had another QTC examination to determine the severity of her Crohn's disease.  The Veteran reported symptoms of diarrhea, nausea, and vomiting.  The examiner reported that the Veteran had symptoms of diarrhea, abdominal distention, and nausea, with frequent episodes of bowel disturbance with abdominal stress.  The examiner also indicated that the Veteran had no weight loss, malnutrition, serious complications, or other general health effects attributable to the Crohn's disease.  CBC testing revealed a hemoglobin level of 14.8 g/dL (normal is 11.1-15.9 g/dL), a hematocrit level of 42.9 percent (normal is 34.0-46.6 percent), white blood cell count of 9.0 x10E3/uL (normal is 3.4-10.8), and platelets at 306 x10E3/uL (normal is 155-379).  The examiner reported that the Veteran's diagnosis of Crohn's disease was unchanged and the condition was active.  The examiner stated that during severe flare-ups of Crohn's disease, the Veteran had total impairment of physical activities of employment.  Regarding the Veteran's scars status post surgeries for intestinal blockages, the examiner found that the Veteran had mild epigastric tenderness with no rebound or guarding, status post bowel resection with normal healed surgical scars.  The examiner indicated that the condition remained active and there was no change in diagnosis.

VA treatment records indicate that in December 2013, the Veteran reported having stomach pain that had been ongoing for years, and that the pain fluctuated in severity.  The Veteran weighed 153 pounds and had a BMI of 24.4.

In June 2014, the Veteran testified at a Central Office hearing before a Veteran's Law Judge.  The Veteran testified that her symptoms included constant pain (including painful scars), diarrhea every day, nausea, and being tired and unable to eat certain foods.  The Veteran also reported that her VA physician told her in December 2013 that she had a decrease in red blood cells, which was not in the record.  The Veteran testified that she was prescribed steroids periodically for flare-ups of Crohn's disease, and that she was on steroids at the time of her August 2010 QTC examination.  The Veteran stated that she has missed up to one month of work at a time due to Crohn's disease.

In this case, the Veteran's lay statements are found to be credible because her statements have been consistent and are consistent with her medical history.  The Veteran is competent to describe her observable symptoms of pain, nausea, diarrhea, vomiting, and weight loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by the 30 years of medical evidence in her claims file.  

The Board finds that the weight of the evidence shows that for the entire period of appeal, the Veteran's Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, manifested by symptoms including constant abdominal pain, nausea, vomiting, diarrhea, weight loss, and frequent severe flare-ups, warrants a 100 percent rating under Diagnostic Code 7323.  

The Board notes that the Veteran's symptoms do not completely match the delineated symptoms of Diagnostic Code 7323.  However, the Veteran is rated under Diagnostic Code 7323 by analogy, as Crohn's disease is an unlisted condition in the list of diagnostic codes.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In such a case, the disability is not expected to show all of the objective criteria of the analogous rating.  See e.g. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  In this case, although the Veteran has not been shown to have marked malnutrition or anemia, she has been shown to have general debility and serious complications.  The Veteran has had multiple surgeries related to her abdominal pain, and has credibly reported for years that she has constant abdominal pain, often at a level 8 or 9 (out of a 10), diarrhea, nausea, and weight loss.  Her treating physicians at VA have indicated in treatment records that her pain is chronic and that her case is complicated.  In addition, both VA examiners reported that the Veteran's Crohn's disease was active, and the September 2013 examiner indicated that the Veteran experienced frequent flare-ups of Crohn's disease.  The September 2013 examiner specified that during severe flare-ups, the Veteran had total impairment of physical activities of employment.  Moreover, under Diagnostic Code 7323, there is no express requirement that all provisions be met to assign a given disability evaluation.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

The Board also notes that a 100 percent evaluation is the highest schedular evaluation available.  There are no other Diagnostic Codes that consider similar symptoms that provide for higher evaluations, so a rating by analogy under a different diagnostic code is not appropriate.  

In sum, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms, including constant abdominal pain, nausea, vomiting, diarrhea, weight loss, and frequent severe flare-ups, approximated a disability picture that warrants a 100 percent evaluation for the entire period of appeal.


ORDER

For the entire period of appeal, entitlement to a disability rating of 100 percent for Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA fee-basis (QTC) examination in August 2010 to determine the nature and etiology of the hypertension, and whether such disorder was due to or caused by the service-connected Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, to include whether any hypertension was aggravated beyond its normal progression by the service-connected Crohn's disease.  The examiner reported that the Veteran was put on Prednisone in 1984, and 6 months later, was admitted to the hospital and put on IV steroids.  The Veteran also testified in June 2014 that she has been treated with steroids at various points in time during flare-ups of her Crohn's disease.  The QTC examiner opined that "the treatment of Crohn Disease with steroids such as Prednisone can aggravate hypertension.  Therefore, Crohn's Disease does not aggravate hypertension."  It is unclear whether the examiner was opining that the Veteran's Crohn's disease, including treatment with Prednisone or other steroids, aggravated the Veteran's hypertension.

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not, however, concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2014). 

The Board also finds that the RO/AMC should ask the examiner who conducted the August 2010 examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the hypertension has been aggravated by the service-connected Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars, including by treatment with steroids.

Finally, the record shows that the Veteran has received treatment for the claimed hypertension in the VA Healthcare System.  The RO/AMC should obtain any VA treatment records for treatment of hypertension, dated from January 2014 to present, that are not already associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records showing treatment for the low back disability dated from October 2012 to present from the VA Healthcare System including the Atlanta VA clinic.

2.  After receiving any records requested above, contact the VA examiner who conducted the August 2010 VA examination (or if the examiner is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is aggravated by the service-connected Crohn's disease, status post surgeries for intestinal blockages with multiple well-healed abdominal scars. 

If the examiner finds that the hypertension was aggravated by the service-connected Crohn's disease, the examiner should report the degree of severity of the hypertension before the onset of aggravation and report the current level of severity of the hypertension. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


